FILED
                    UNITED STATES COURT OF APPEALS
                                                                            OCT 11 2017
                            FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS




HENRY TORRES SANDOVAL, AKA                       No.   14-70432
Henry Flores,
                                                 Agency No. A076-355-299
              Petitioner,

 v.                                              ORDER

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


Before: CHRISTEN and WATFORD, Circuit Judges, and SOTO,* District Judge.

      Respondent’s unopposed motion to amend the memorandum disposition is

granted. An amended memorandum disposition will be filed simultaneously.

Pursuant to General Order 5.3(a), no petitions for rehearing will be entertained.




      *
             The Honorable James Alan Soto, United States District Judge for the
District of Arizona, sitting by designation.
                                                                            FILED
                            NOT FOR PUBLICATION
                                                                            OCT 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HENRY TORRES SANDOVAL, AKA                       No.   14-70432
Henry Flores,
                                                 Agency No. A076-355-299
              Petitioner,

 v.                                              AMENDED MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 12, 2017
                               Pasadena, California

Before: CHRISTEN and WATFORD, Circuit Judges, and SOTO,** District Judge.

      1. On December 12, 2013, an Immigration Judge (IJ) concurred in a negative

reasonable fear determination issued by an Asylum Officer (AO) against

Petitioner. Six days later, on December 18, 2013, Petitioner appealed to the Board

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable James Alan Soto, United States District Judge for the
District of Arizona, sitting by designation.
of Immigration Appeals (BIA). The BIA received the appeal on December 26,

2013, and sent a filing notice the following day, December 27, 2013. Then, on

January 29, 2014, the BIA issued a short order dismissing Petitioner’s appeal based

on a lack of jurisdiction according to the governing federal regulations. Petitioner

appealed that order to this Court on February 14, 2014.

      2. In Ayala v. Sessions, 855 F.3d 1012 (9th Cir. 2017) and Martinez v.

Sessions, 863 F.3d 1155 (9th Cir. 2017), this Court described “when reasonable

fear determinations challenging reinstated removal orders become administratively

final.” Martinez, 855 F.3d at 1159. The concerns that led the Court in those cases

to decide that the administrative proceedings became final for appellate review

purposes when the BIA issued its dismissal order also apply here. In particular,

“[t]he constellation of statutes, regulations, instructions contained on various

forms, and responses from the BIA create a landscape that is confusing at best,”

and makes aliens “susceptible to being caught in a trap for the unwary.” Id. at

1159–60. Petitioner diligently pursued his case, filing his appeal with the BIA and

his petition to this Court shortly after the relevant orders were issued. Under these

circumstances, the final administrative order for review is the appeal from the BIA;

therefore, the petition for review is timely, and we have jurisdiction.




                                           2
      3. The Government did not contest the merits of Petitioner’s case, and has,

therefore, waived any opposition. See Clem v. Lomeli, 566 F.3d 1177, 1182 (9th

Cir. 2009) (holding that an appellee who did not address an argument in the

answering brief had waived that issue). Given Petitioner’s testimony, which was

found credible by both the AO and IJ, the negative reasonable fear determination is

reversed. The case is remanded to the Immigration Court so that the IJ may give

full consideration to the Petitioner’s request for withholding or deferral of removal.



      REVERSED and REMANDED.




                                          3